s _91,¢/8¢/'0\/©2

RAYMOND KEITH WALLS
TDC No. 01828261
McConnell Unit
3001 s; Emily Dr.
Beeville, Texas 78102

15 March 2015
Mr. Abel Acosta, Clerk
Court of Criminal Appeals
P. O. Box 12308, Capitol Station
Austin, Texas 78711

Re£ wR431,484-01 s wR431,484{02

Dear Mr. Acosta, Clerk$

Enclosed please find £he original copy of Applicant's
Objection to appointed Counselfs Motion to withdraw and
Brief in support.

Thank you for your time adn consideration in this
matter. `

Sincere y,

¢{w&

RAYMOND K; WALLS

files
cc; Other
enclosures

RECE\VED \N
couRT oF cRn'\mNAL APPEALS

MAR 23 2015

Abe\ Acosta, G\€"‘

wRITs§ wR¥a1,4a4¥01 a wR431,484;02
DIsTRIcT coURT Nos: cR-01624 & cR-01626

EXPARTE § IN THE 102th nIsTRIcT couRT
eAYMoND KEITH wAst `§ or
APpLIcANT § RED nivz§€coUNTY,TEXAs

APPLIQANTWS onchTIoN To APR)INTED couNsEL*s
MoTIoN To wITHDRAw AND BRIEF IN sUPPoRT

To THE HoNoRABLE coURT op cRiMINAn APPEALSE
on Apriz 28, 2014, App11¢ant filed his Pro se App#
lication for writ of Habeas Corpus seeking Relief fron Final
conviction under Texas Code of Criminal Procedure Article
11;079 On August 20, 2014, This Appeal Court ordered the
District Court and Defense counsel to make the following
findings$
The trial court shall make_findings of fact as to
whether the enhancement paragraphs alleging a prior
conviction in McCurtain County, Oklahoma Cause Number
CF-2003- 497 was final conviction capable of enhancing
the applicable range of punishment. The trial court
shall make findings of fact as to whether the per-
formance of Applicant's trial attorney was deficient
and if so,'whether counsel' s deficient performance
prejudiced Applicant. The trial court shall also make
any other findings of fact and conclusion of law
that it deems relevant and appropriate to the dis-
position of Applicant' s claim for habeas corpus relief.
On September 18, 2014, the Honorable Bobby lockhart
appointed attorney Jason Horton to review Applicant"s filing

and provide legal research and analysis in response to the

Court of Criminal Appealsl August 20, 2014 Order;

APPLICANTWS GROUND ONEE "Counsel was ineffective by
failing to object to the attestation for the FOut of State"
document was not accompanied by 'another_certificate' that
the attesting officer had legal custody of the record."
oaJEcTIQN To coUNsEL*s REsPoNsEE Applicant contend that
Mr; Horton, the appointed counsells Response admitted bits
and pieces as he correctly recognized Applicantls claims
that Kevin Moore*s certification le NbT render the pen
pack self¥authenticating because the certification was not
accompanied an officials seal or a certification by a Public
officer indicating Mr; Moore had the officil capacity to
certify the pen pack and that Mr; Moorels signature was
genuine; See, Texas Rule of Evidence 902(1)&(2); Although
the "top" of Mr; Moorels certification page indicates a
seal was "attached". This error made appointed counsel to
traveled to the Réd Rivéi cététg nictiict cléik*s cffice l
and reviewed the cinibits ctbaitted at tiial add this exhibit
poss Nor ccataia the icféichccd seal ct ccitificati&h by
a public cfficci iédicatihg nis uccié had the cfficial capacity
to certify the pen pack or that Hr: loore“s signature was
`genuine; See, page 4 of appointed Counsel*s Motion to withdraw
and Brief in support.

Applicantis Original Memorandum clearly reveals that
28 UJS;C;§: secs l"1738"', State and Territorial Statutes
and Judicial-Proceedings} Full Faith and Credit; The acts
of the Legislature of any State, Territory' or possession
of the United States, or copies thereof, shall be authenticated

;2_'

by affixing, the seal of such state, Territory.or possession
thereto; The record and Judicial proceedings of any court
of any such State, Territory or Possession or copies thereof,
shall be proved or admitted in other court within the United
State and its Territories and Possession by the attestation
of the clerk and seal ef the court annexed, if a seal exists,
together with a certificate of a judge of the court that
the said attestation is in proper form; Such acts, record
and judicial proceedings or copies thereof, so authenticated
shall have the same full, faith and credit in every court
within the United States and its Territories and Possessions
as they have by law or usage in the courts of suchState,
Territory or possession from which they are taken; See,
original memorandum at page '6'; In other word, the
trial never had jurisdiction to receive such evidence. See,
Ragland vs Cone, Ter;Civ; App; 188 S:W¢ 2d; 1098, no writ;
Mr; Horton is reliance on the "fingerprint" match
to authenticate the entire penitentiary package, is misplaced;
The fingerprint match goes to the "second category of proof",
proving the defendant is the person previously be convicted,
and fails to prove that the document in the pen pack are
what the State asserts them to be: See, Cole v; State, 484
s;w; 2d; l79, 734 (Tex;ctim: App; 1972)¢ The fingerprint
are used as a means of insuring that the person on trial
is the same one to whom the package refers; ln the absence
of any other proof that the document in the package are
what the State claims, evidence of a valid and final conviction.

;3;

Trial Counsel did object to the introduction of the
pen pack "on the basis of hearsay and lack of predicates”".
(4 RR ll)} Counsel :egonot "specific" in his objection as
required by lawj

While Appointed Counsel reliance on "Reed va State"
311 sdwa 2d; 533; ln geed, the court concluded that language
not similar to the above¥referenced certification but perhaps
as that Appellant atgted that the copies ef the judgment
and sentence wete inadniseible hecauee, elthetgh they wete

ceitified bythe ctetodien cf ieceid at the Tncdln, they

'did net ieflect'a eeparete ceitificetien by the oietiict

cieik uf the ailgi;ai eanvieeing basis la naiiae bennett
Applicantls claim is total different from §§£d as
-aank é; state' 158 s:w: 3d: 649 given the ceuit a clear
picture of applicantis claim; The document were not properly
authenticated and should not have been admitted. Seei £2££'
suprar Because the applicant find the peh pack should have
been admitted and proof of a prior conviction for a reportable
offense is_an essential element of failing to register in
violation of article 62$02, Tex; Code Crime As the peniten-
tiary pen pack was the only evidence the State relied upon
to proce applicant was previously convicted of a reportable
offense The improper admission affected applicantls substan-
tial rights; 3 Tex; R: App; P; 44;2(b); Seei §f§£, supta
at pga 654: cf: king t: stete¢ 953 s;w: 282 266, 271 (Tez:

ciim: hpp: 1997):

The record does not contain a certificate from a "Judge"
in the County_where the prison is located or from a Clerk
of a court in that County; There is no ”signature" nor "seal"
by the "Secretary State of Oklahoma". there is nothing to
indicate that the proper were were received from the legal
custodian of the record in oklahoma; The oklahomais pen
pack were improperly considered by the Court in assessing
Applicant“s punishment. The "form" does not even have Applicant's
name in it at all; See, Carpenter v; State, 781 S;W; 2d;
707.

Regardless or not if the Trial Counsel objected to
the ”hearsay or Predicates": The trial court committed reversible
error in admitting into evidence a "pen package" from the
State of Okalhoma reflecting Applicantis prior conviction
for Burglary and attempt Burglary, since there was certificate
by a judge of the court of record in which the record was
kept certifying that attesting officer had legal custody
of the asserted writting and there was no certificate from
"secretary of State of Oklahoma" or any other appropriate
official certifying as to attesting officeris position and
to the fact that he had custody of the document as asserted
in his certificate; Corter va State, 571 S;W; 2d. 308;

See, Original writ with attachment.

APPLICANT*S GRCUND TWCS "Counsel was ineffective
for failing to object to the trial court admitting into
evidence a pen package not properly authenicated under Rule
902 of the Texas Rules of Evidence

See, Objection to Counsells Response Ground One.

\

APPLICANT"s cROUND THREE "Applicant asserts tfhat
counsel' s failure to discover that one prior conviction
could not be used for enhancement..

OBJECTION TO COUNSEL}S RESPONSE; Applicant Claims
that McCurtain County, Oklahoma cause Number CF¥2003-497,
could not be used for enhancement because Applicant was
on Probation for that offense at the time he committed the
instant offense; Applicantla Oklahoma pen pack reflects
that on April 16, 2004, Applicant received 23 years imprison-
ment in cFl2003¥497, "with all except the first right (3)
years suspended under the custody and control of" the Oklahoma
Department of corrections

In Texas, a prior felony conviction can be used for
enhancement if the State shows that the defendant has previously
been finally convicted of a felony other than a state jail
felony; See, Tex; Penal Code Ann; § 12;42; While Mr;HOrton
is reliance on "Louisiana conviction" where [State] proved
Louisiana connictiennes final under treuisian law] eeuld
be used fer enhancement in [Teras]; Applicantis case is
just the opposite, the tresss eeurt] neser prered oklahoma“s
prior cenvietion res a finel cenéietion under eklahena laws
ceuld he used fer enhancement in [reres]: see; skillei
vs state, 390 s:w: ida 349, 333 trees epp; esstin 1993,

pete reif)

APPLIcANTVs cRoUND FoURE_"Applicant was denied the
effective assistance of counsel on direct appeal, in violation
of Anders v.California;;;_when cousnel, in failing to raise
the claims which applicant now seeking to raise, was permitted
to withdraw after a non-advocatory brief;"

osdrcrion re ceukssL“s RBsPensse

npplicantis current grounds for review are
supported by Teras precedent. Therefore, Applicantis appellate
counsel was ineffective for failing to raise Applicantis
current claims on direct appeal;

APPLICANTVS GRCUND FlvE£ "The Applicant is entitled
to an evidentiary Hearing on these issues:"

enascrlow To couNsEL*s REspoNsE$

There are controverted, previously unresolved facfs
which are material to the legality of Applicant“s confines
ment;" Tex;Code of Criminal Proc § 11:07(d);

PRAYER

FoR THE REASoNs sET FoRTH ABOVE, the undersigned respectfully

requests that he be granted a remanded and reverse;

Respectfully Submitted,

m mm

oND KEITH'wALLs

No: 01333261 _ _
William G: McConnell Unit
3001 S;‘Emily_Dr:
Beeville, Texas 78102

CERTIFICATE OF SERVICE`

I hereby certify that a ttrue and correct copy of the
above and foregoing has been forwarded to the following
listed persons this [é; day of /yL€AYQA , 2015,
addressed as followingr

Mr. Val Varley
Red RiV€B Eounty District Attorney

400 N. Walnut Street
printh /»( UQ//»§

Clarksville, Texas 75426
WOND K. WALLS